DETAILED ACTION
The present application is a Continuation Application (CON) of U.S. Application No. 14/759,795; which is a 371 national stage entry of PCT/US2014/010662. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments, filed September 19, 2022, have been fully considered.
Claim 46 is cancelled.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 47-57 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation “a chemical taggant or chemical taggant compound” in lines 9-10.  
Claim 45 recites the limitation “a different chemical taggant or chemical taggant compound” in lines 15-16.  
Claim 45 recites the limitation “configured to release a range of different tracer chemical compounds or chemical taggants” in lines 18-19.  It is unclear whether the taggants are the same or separate and distinct as those recited previously in lines 9-10 and 15-16.  
Claim 49 recites the limitation “wherein the dual-monomer structure is configured to allow a tracer to be incorporated as a payload or core group” in lines 1-3.  It is unclear whether Claim 49 recites the same or separate and distinct tracers as those recited previously in Claim 45. 

The Examiner suggests the following amendment to overcome the rejection(s) of Claim 45:
45. (Currently amended) A proppant mixture comprising: 
functionalized polymer proppants having mechanical structures configured to provide a mechanical or physical function in a well to hold open fissures or pathways created in formations caused by well fracking to allow a release of fluids from the well, wherein the fluids are hydrocarbons or water, each functionalized polymer proppant including an inner bead having an outer surface with a respective coating made of a functionalized polymer; 
the functionalized polymer proppants having  a plurality of first functionalized polymer proppants with first functionalized polymer coatings configured to respond to a hydrocarbon released from the well, and provide a first functionalized polymer as a first chemical taggant or first chemical taggant compound containing an indication about the hydrocarbon released from the well; and 
the functionalized polymer proppants having  a plurality of second functionalized polymer proppants with  second functionalized polymer coatings configured to respond to at least a different fluid other than the hydrocarbon released from the well, including water, and provide a  second functionalized polymer as a  second chemical taggant or second chemical taggant compound containing a corresponding indication about the different fluid released from the well;
2712-002.397-1-11/CCS0113US02the proppant mixture being configured to release a range of different tracer chemical compounds, the first chemical taggants, and/or the second chemical taqqants so as to provide an ability to uniquely identify a given proppant in the well so as to allow the well to be fingerprinted or encoded by zone.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45, 47-55, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramos et al. (US 2009/0087912) in view of Lafitte et al. (US 2010/0307745), further in view of Nyhavn (US 2013/0268198).
Claim 45. Ramos discloses A proppant mixture (Abstract; [0051]; [0075] – [0080]) comprising: functionalized polymer proppants (Figs. 1, 7A-8; [0075] “FIG. 7A shows a modified proppant 70, in which the main body (proppant) 74 may be coated by a layer of polymer or composite materials in order to form an envelope or capsule 72 over the proppant body 74.”) having mechanical structures configured to provide a mechanical or physical function in a well to hold open fissures or pathways created in formations caused by well fracking (Figs. 2-6: (70); [0051] – [0053]; [0075]; [0078] “Such modified objects (e.g., proppants) may be used in various downhole applications. For example, the particle-imbedded proppant 70 may be mixed with fracturing fluids to fracture the subsurface formations. These coded proppants 70 may be lodged in the fractures.”; [0081] “For example, the use of different sized particles 10 may allow for the determination of the size of a fracture, fault, porous medium, etc., that serves as a conduit for the fluids and the associated particles 10.”) to allow a release of fluids from the well, wherein the fluids are hydrocarbons or water ([0078]; [0079]; [0095] “The detection and identification of particles 10 may therefore help in determining the locations of downhole hydrocarbon or water production zones.”; [0101] “Changes occurring in the reservoir as a result of hydrocarbon production or the injection of water (or CO2) into the reservoir may be determined by comparing repeated datasets.”), each functionalized polymer proppant including an inner bead having an outer surface with a respective coating made of a functionalized polymer (Figs. 1, 7A-8; [0075]).
Ramos does not expressly disclose: 
the functionalized polymer proppants having first functionalized polymer proppants with first functionalized polymer coatings configured to respond to a hydrocarbon released from the well, and provide a first functionalized polymer as a first chemical taggant or chemical taggant compound containing an indication about the hydrocarbon released from the well; and 
the functionalized polymer proppants having second functionalized polymer proppants with second functionalized polymer coatings configured to respond to at least a different fluid other than the hydrocarbon released from the well, and provide a second functionalized polymer as a second chemical taggant or chemical taggant compound containing a corresponding indication about the different fluid released from the well as instantly claimed.  
However, Ramos does disclose that coded particles may be released from the coated proppants ([0078]), and “[f]or different location, zone, or fluid identifications, different coded particles 10 may be used” ([0079]).  Ramos further discloses that the coded particles may detect hydrocarbons or water production zones ([0095]; [0101]) by tailoring the polymeric coating of the coded particles ([0075]) to respond to water and/or hydrocarbon well fluid(s) in order to release taggants that help determining the locations of downhole hydrocarbon or water production zones ([0078] “If the coating 72 is made of an oil-soluble material, when a zone starts to produce hydrocarbons, the coded particles 10 may be released from the coded proppants 70 and subsequently detected in the well fluid. Alternatively, if the coating 72 is made of a water-soluble material, when a zone starts to produce water, the coded particles 10 may be released from the coded proppants 70 and subsequently detected in the well fluid. The detection and identification of particles 10 may therefore help in determining the locations of downhole hydrocarbon or water production zones.”).
Moreover, Lafitte teaches a process of observing characteristics of a subterranean reservoir penetrated by a wellbore (Abstract), wherein the process comprises selectively delivering a plurality of tracer particles into subterranean locations and detecting the presence or absence of the tracer substances in the produced fluid ([0008] – [0013]), wherein the particles may comprise a first set of tracer particles, second set of tracer particles, and third set of particles, where the second tracer substance is different from the first tracer substance, and where the third tracer substance is different from the first and second tracer substances ([0014]; [0015]).
Lafitte teaches that “The circumstances in which tracer is released from particles and the rate of release can be controlled by choice of the tracer material, notably its solubilities in water and oil, the nature and properties of the carrier material and the “architecture' of the particles including the manner in which the tracer is incorporated” ([0044]), wherein the particles and/or polymeric substance may encapsulate the associated tracer ([0025]; [0044]; [0046]) or wherein the particles may consist of polymeric carrier material with tracer substance chemically bound to the polymer, wherein once the tracer substance is exposed to reservoir fluid, chemical reaction at these bonds releases that tracer from the polymeric carrier material or else releases tracer molecules attached to fragments of the carrier polymer ([0045]).1
Lafitte further teaches that the tracers may be part of a proppant / proppant pack delivered into a fracture ([0021] – [0023]), wherein the distinctive tracer substances causes well treatment fluids and produced fluids may be detected and identified by the release of the associated tracer ([0025]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the proppant(s) detecting hydrocarbons and/or water in Ramos with a mixture of different sets of particles comprising different tracer substances, as taught by Lafitte, in order to apply tracer particles “sufficiently distinguishable from each other to enable a tracer substance detected in the produced fluid to identify the set of tracer particles from which it has come” ([0015]).
Moreover, Nyhavn teaches a method of measuring well fluids (oil, gas, or water) using tracers (Abstract; Figs. 3, 9-11; [0012] – [0018]; [0045] – [0046]; [0076]), wherein the tracers are configured to release tracer material, such as polymeric material, from the tracers (Figs. 1-2, 5a, 5b (3, 31, 32, 33, 34) “influx zones”, (4, 41, 42, 43) “tracer sources”; (4m, 41m, 42m, 43m) “distinct tracer materials”; [0012] – [0014]; [0023] – [0024]; [0051]; [0080]; [0088]).  Nyhavn teaches estimating at least one well fluid (oil, gas, or water) ([0012]; [0023]) using distinct modelled tracer materials ([0024]; [0052]; [0082]), wherein the tracers are modelled according to release of the well fluid(s) ([0083] – [0084]; [0088]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the proppant(s) detecting hydrocarbons and/or water in Ramos with a tracers that release material, as taught by Nyhavn, in order to measure distinct well fluids ([0012]).

Claim 46. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 45.  Lafitte further teaches wherein the functionalized polymer proppants are configured to release a range of different tracer chemical compounds or chemical taggants so as to provide an ability to uniquely identify a given proppant in the well so as to allow the well to be fingerprinted or encoded by zone ([0015]; [0025]).  Nyhavn also teaches wherein the functionalized polymer proppants are configured to release a range of different tracer chemical compounds or chemical taggants so as to provide an ability to uniquely identify a given proppant in the well so as to allow the well to be fingerprinted or encoded by zone ([0023] – [0024]; [0082]).

Claim 47. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 45.  Ramos further discloses wherein the range of different tracer chemical compounds or taggants are configured to release a different chemical compound or taggant in the presence of water being produced from the formations so as to allow detrimental water producing zones to be identified in the well ([0078] “… when a zone starts to produce water, the coded particles 10 may be released from the coded proppants 70 and subsequently detected in the well fluid. The detection and identification of particles 10 may therefore help in determining the locations of downhole hydrocarbon or water production zones.”; [0079]; [0101]).2/13 Serial No.: 14/759,795 Lafitte also teaches wherein the range of different tracer chemical compounds or taggants are configured to release a different chemical compound or taggant in the presence of water being produced from the formations so as to allow detrimental water producing zones to be identified in the well ([0025]; [0041]).2/13  Nyhavn also teaches wherein the range of different tracer chemical compounds or taggants are configured to release a different chemical compound or taggant in the presence of water being produced from the formations so as to allow detrimental water producing zones to be identified in the well ([0023] – [0024]; [0042]; [0051]; [0088]).2/13 Serial No.: 14/759,795

Claim 48. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 45.  Lafitte further teaches wherein the functionalized polymer comprises a dual-monomer structure ([0051] - [0057]).  It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the proppant in Ramos with the polymeric structure including one or more monomers, as taught by Lafitte, in order to control the conditions under which a polymer degrades and the tracer materials are released ([0053]; [0058]).

Claim 49. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 48.  Ramos further discloses that the structure is configured to allow a tracer to be incorporated as a payload or core group (Figs. 7A-8; [0075] – [0077]).

Claim 50. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 49.  Ramos further discloses wherein the tracer is configured to be released via an external influence ([0078]; [0079]).  Lafitte also teaches wherein the tracer is configured to be released via an external influence ([0052]; [0053]; [0058]).  Nyhavn also teaches wherein the tracer is configured to be released via an external influence ([0088]).

Claim 51. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 50.  Ramos further discloses wherein the external influence is when coming in contact with water, or the different fluid having a predetermined pH, or a predetermined hydrocarbon ([0078]; [0079]).  Lafitte also teaches wherein the external influence is when coming in contact with water, or the different fluid having a predetermined pH, or a predetermined hydrocarbon ([0052]; [0053]; [0058]).  Nyhavn also teaches wherein the external influence is when coming in contact with water, or the different fluid having a predetermined pH, or a predetermined hydrocarbon ([0088]).

Claim 52. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 51.  Ramos further discloses wherein the predetermined hydrocarbon is oil or natural gas ([0078]; [0079]).

Claim 53. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 48.  Ramos further discloses a core group and end groups (Fig. 8; [0077]).  

Claim 54. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 45.  Ramos further discloses wherein the functionalized polymer proppants comprise inner beads configured as solid materials either made from sand or ceramic materials coated with the functionalized polymer, or made from the functionalized polymer ([0075]). 

Claim 55. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 45.  Ramos further discloses wherein the proppant mixture is configured to form part of a fracking fluid ([0051]; [0078]).

Claim 57. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 45.  Ramos further discloses wherein the proppant mixture comprises other non-functionalized proppants having corresponding mechanical structures configured to provide a corresponding mechanical or physical function in the well to hold the open fissures or pathways created in the formations caused by the well fracking to allow the release of the fluids from the well ([0068]; [0080] “gravel”).


Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramos et al. (US 2009/0087912) in view of Lafitte et al. (US 2010/0307745), further in view of Nyhavn (US 2013/0268198), and further in view of in view of Teichrob et al. (US 2012/0099954).
Claim 56. Ramos in view of Lafitte, further in view of Nyhavn teach The proppant mixture according to claim 55.  Ramos discloses wherein the proppant mixture is configured to form part of a fracking fluid ([0051]; [0078]), but Ramos does not expressly disclose the type of fluid as instantly claimed: where the fracking fluid is gel-based, foam-based or slickwater-based.  However, Teichrob teaches a method and system for delivering a proppant into a well borehole using hydraulic fracturing at a well site (Abstract; [0031]; [0082] – [0084]), wherein the proppant may be delivered in a fracking fluid comprising slick water ([0083]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the fracturing fluid in Ramos with slick water, as taught by Teichrob, in order to deliver the proppant into a well ([0082]).

Response to Arguments
Applicant's arguments, filed September 19, 2022, have been fully considered, but the arguments are not persuasive.
Applicant’s original disclosure repeatedly recites “releasing at least one chemical taggant” or “releasing at least one chemical taggant compound” throughout the Specification (See Applicant’s Specification, filed 11/22/2021).  
Applicant’s original disclosure describes the chemical taggant (14) as being released from the polymer proppants (22a) after coming in contact with an external influence; the original disclosure further provides that the functionalized or functionizable polymer may have a structure (40) that allows the tracer to be incorporated as a payload/core10group, such that the tracer may be then released via a desired external influence, e.g., which could be by contact with water, a certain pH, or one or more hydrocarbons.” (See Applicant’s Specification, filed 07/08/2015: pp. 11-12)
The Examiner furthermore notes that Ramos does disclose that the polymeric coating of the coded particles ([0075]) may be tailored to respond to water and/or hydrocarbon well fluid(s) in order to release taggants that help determining the locations of downhole hydrocarbon or water production zones ([0078] “If the coating 72 is made of an oil-soluble material, when a zone starts to produce hydrocarbons, the coded particles 10 may be released from the coded proppants 70 and subsequently detected in the well fluid. Alternatively, if the coating 72 is made of a water-soluble material, when a zone starts to produce water, the coded particles 10 may be released from the coded proppants 70 and subsequently detected in the well fluid. The detection and identification of particles 10 may therefore help in determining the locations of downhole hydrocarbon or water production zones.”).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Tayebi et al. (US 6,645,769).